Citation Nr: 0332644	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  03-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material has been submitted to reopen a claim 
of service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from July 1956 
to November 1957, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review. 

FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained, and the duties to inform and assist have been met.

2.  An unappealed rating decision dated in January 1980 
denied service connection for a spinal and leg condition.

3.  The evidence received since the January 1980 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1980 rating decision, which denied 
entitlement to service 
connection for a spinal and leg condition, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received subsequent to the RO's rating 
decision is new and material, and the claim for service 
connection for lumbar disc disease is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision as well as the Statement of the Case issued in 
connection with this claim have notified the veteran of the 
evidence considered, the pertinent laws and regulations, and 
the reasons his claim was denied.  In addition, the RO sent a 
letter in July 2002 to the veteran that specifically informed 
him of the substance of the VCAA, including the division of 
responsibilities between the VA and the veteran in obtaining 
the evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's private medical and VA outpatient records have 
been obtained and associated with the claims file, as are 
three lay statements.  The Board acknowledges that attempts 
to obtain the veteran's service medical records were 
unsuccessful.  These records are presumed destroyed by the 
fire at the National Personnel Records Center in St. Louis, 
Missouri in 1973.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of this portion of the 
veteran's appeal has been obtained.  Moreover, the Board 
notes that any deficiencies in VA compliance with the VCAA 
notice or development requirements as they relate to 
reopening the veteran's claim are not prejudicial to the 
veteran by virtue of the Board's reopening the veteran's 
claim by its decision this date, as discussed below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Board therefore finds that disposition 
of the appellant's claim to reopen is appropriate.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003). 

The Board notes that the veteran's claim for service 
connection for lumbar disc disease was previously considered 
and denied by the RO in a decision dated January 1980.   In 
that decision, the RO confirmed a December 1979 rating 
decision and found that the evidence was insufficient to show 
that the veteran's spinal and leg condition was related to 
service.  In this regard, the RO had determined that, in the 
absence of service medical records showing injury or 
treatment, service connection must be denied.  The veteran 
was notified of the decision and his appellate rights.  He 
did not appeal that decision, which then became final.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2001, the veteran essentially requested that his 
claim for a back disability be reopened.  The RO denied 
reopening the claim on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2003).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West,155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

As previously indicated, the rating decision dated in January 
1980 denied service connection for a spinal and leg 
condition.  The evidence associated with the claims file 
subsequent to that decision includes additional private 
medical records and three lay statements as well as a 
transcript of hearing testimony before the Board in March 
2003.  The private medical records dated from March 2001 to 
November 2002 document a MRI as well as x-rays of the spine, 
a CT of the head, and ultrasounds of the lower extremities 
and duplex carotid.  Other private medical records dated 
December 1979 to May 2000 report treatment for the veteran's 
back disability.  The veteran's sister, cousin, and wife made 
the three lay statements.  His sister stated that the veteran 
did not have a back disability prior to service and that he 
injured his back while setting up a squadron tent in Korea.  
She further wrote that he had sent her a letter saying that 
his back was hurting him.  After receiving treatment before 
being discharged, the veteran returned home and had lived 
with constant pain.  This reportedly had resulted in back 
surgery and his unemployment.  The veteran's cousin also 
reported that the veteran never had any health problems 
before entering service.  She indicated that the veteran had 
been hurting since his return home.  The veteran's wife noted 
that she first met him after his separation from service in 
1958 and that he always complained of his back hurting him.  
She also indicated that he could not maintain a job due to 
the back pain.  One day he reportedly came home from a job 
and fell to the floor.  He could not move his legs and was 
taken to a hospital by ambulance.  He apparently needed 
surgery, which was performed in 1972.   Lastly, the March 
2003 hearing transcript includes testimony by the veteran and 
his wife concerning his injury and treatment in service as 
well as his continuity of symptomatology since separation.

The Board finds that all of the private medical records 
except those dated June 1979, the three lay statements, and 
the hearing transcript are new, in that this evidence was not 
previously of record.  The Board also finds the three lay 
statements and the hearing transcript to be material in that 
they tend to substantiate the veteran's claim.  These 
statements as well as the hearing testimony relate that there 
was an injury in service and a continuity of symptomatology 
following the veteran's separation.  Accordingly, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's previously denied claim for service 
connection for a back disorder.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim 
for service connection for lumbar disc disease is reopened, 
and to this extent only, the appeal is granted.




REMAND

A review of the evidence discloses that the claims file may 
be missing some of the veteran's treatment records.   In the 
transcript of the veteran's March 2003 hearing before the 
Board, he indicated that he worked at Jennings and Company 
from 1958 to 1968, during which he saw the company's doctor 
at least 15 to 20 times concerning his back.  The veteran 
testified that he had attempted to obtain the records, but 
was unable to do so.  He also stated that he had back surgery 
in 1972 followed by one year of therapy.  The veteran then 
saw Thomas P. Kruger in 1975 and later visited him again 
after a recurrence in 1979.  Dr. Kruger indicated in a letter 
to R.V. Bharne, M.D. dated June 1979 that the surgeon had 
been Tom Marshall, M.D.  However, the record does not contain 
any of these treatment records.  Furthermore, the veteran 
related in the same hearing that he currently saw Dr. James.  
Although the veteran signed a medical records release form 
provided by Gary V. James, M.D., there are no treatment 
records from that physician.  The veteran also indicated that 
he is now seen at the VA every six months and there is a 
schedule of appointments in the claims file dated as recently 
as May 2003, yet the claims file only contains VA outpatient 
treatment records dated from May 2001 to May 2002.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate these records 
with the claims file.

A review of the evidence also reveals that the veteran's 
service medical records are missing.  The record indicates 
that the RO made an attempt at locating service medical 
records in October 1979, and the claim was eventually 
decided without them.  The veteran made an attempt in 
August 2000, but was also unsuccessful.  The current claim 
was filed in April 2001, but no new efforts were made at 
locating these records.  Even prior to the VCAA's 
enactment, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault 
of the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).   This 
heightened duty to assist included the obligation to search 
for alternate methods of proving service connection.  In 
this regard, the veteran reported in his hearing testimony 
before the Board that he was hospitalized in Korea from 
October to November 1957.  There may be Surgeon General 
Office (SGO) records or unit records, such as morning or 
sick reports, which substantiate that the veteran was 
hospitalized during service.

The Court has also held that VA regulations do not require 
that service connection be established by service medical 
records, but may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  Further, the Court has held that the 
"duty to assist" includes advising a claimant that, even 
though service records were not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  

The Board also notes that the veteran has not been afforded a 
VA examination.  Both the veteran and the three lay 
statements have alleged an injury in service and a continuity 
of symptomatology since that time.  There is also evidence of 
record indicating a current back disability.  Therefore, the 
Board is of the opinion that a VA examination and medical 
opinion are necessary for determining the nature and etiology 
of the veteran's lumbar disc disease.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA notification letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  By VA letter dated in July 2002, the 
RO provided information to the veteran in compliance with the 
provisions of the VCAA.  However, the veteran was informed 
that he should submit information describing additional 
evidence or the evidence itself to the RO within 30 days of 
the date of the letter.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to address this matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
back disability.  A specific request 
should be made for information 
regarding the doctor at Jennings and 
Company, and Drs. Bharne, Kruger, 
James, and Marshall.  After acquiring 
this information and any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.

2.	The RO should obtain and associate 
with the
claims file the veteran's VA outpatient 
records dated from May 2002 to the 
present.

3.  The RO should advise the veteran 
that he can submit alternate evidence 
to support his claim for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with him 
("buddy" certificates or affidavits); 
employment physical examinations; 
medical evidence from hospitals, 
clinics from which, and private 
physicians from whom, he may have 
received treatment, especially soon 
after discharge; letters written during 
service; and insurance examinations.  
The RO should assist the veteran in 
this respect, and should pursue all 
logical follow-up development 
pertaining to his claim.  

4.  The RO should inquire as to whether 
there are any SGO records pertaining to 
the veteran and his hospitalization in 
service from October to November 1957.  
The RO should also request unit 
records, such as morning reports and 
sick reports, for Headquarters and 
Headquarters Company, 7th Infantry 
Division for the time period of October 
to November 1957.

5.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any back disability that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether the 
veteran's current back disability is 
related to his military service.  A 
clear rationale for all opinions would 
be helpful and a discussion of the 
facts and medical principles would be 
of considerable assistance to the 
Board.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2003), copies of all pertinent records 
in the veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  In addition to the development 
requested above, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



